UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ALFONSO MORENO, et al.,

                                         Plaintiffs,                   18 Civ. 4488 (PAE)(KHP)
                         -v-
                                                                                ORDER
 DELLA NONA CORP., et al.

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

        The parties having settled their dispute in mediation, Dkt. 35, including claims brought

under the Fair Labor Standards Act (FLSA), it is hereby ordered that all deadlines previously set

in this action are stayed.

        It is further ordered that the parties shall submit, no later than January 8, 2020: (a) a fully-

executed copy of their written settlement agreement, which will be placed on the public docket,

see Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012); (b) a joint letter

setting forth their views as to why their settlement agreement is fair and reasonable and should

be approved in light of the factors enumerated in Wolinsky, 900 F. Supp. 2d at 335–36; and

(c) counsel’s time and expense records if an award of attorneys’ fees and costs is requested.

        The parties’ submissions shall comply with the individual practices of the district judge,

see https://nysd.uscourts.gov/hon-paul-engelmayer, including § 4(C) (directing settling parties in

FLSA actions to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015) and
Wolinsky, 900 F. Supp. 2d at 332), unless the parties consent to proceed before the assigned

magistrate judge.

       SO ORDERED.

                                                     PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: December 9, 2019
       New York, New York




                                                2
